Citation Nr: 0941120	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-44 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for colon 
diverticulitis.

2.  Whether new and material evidence was received to reopen 
a previously denied claim for entitlement to service 
connection for a nervous disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to a rating in excess of 10 percent disabling 
for residuals of a shell fragment wound to the left ankle.

6.  Entitlement to a compensable rating for schistosomiasis.

7.  Entitlement to a compensable rating for rectal polyps.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
December 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision from the Regional Office (RO) 
of the Department of Veterans Affairs (VA), in San Juan, the 
Commonwealth of Puerto Rico, which denied all the issues on 
appeal.  

When the case was last before the Board in January 2009, all 
of the issues listed on the title page of this decision were 
remanded for additional development.

As noted in the January 2009 Board remand, the Veteran is 
noted to have raised a claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD) in his 
December 2004 VA form 9.  This matter was referred to the RO 
for appropriate action; however, no such action was taken.  
Accordingly, it is again referred to the RO for further 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's colon diverticulitis was not present during 
service and it is not etiologically related to service or 
service-connected disability.

2.  Service connection for a nervous disorder was denied in a 
July 1997 rating decision; the evidence received since the 
July 1997 rating decision includes evidence that is either 
cumulative or redundant of the evidence previously of record, 
or is insufficient to establish a reasonable possibility of 
substantiating the claim.

3.  Left knee disorder was not present during service or 
within one year of discharge from service, and the current 
left knee disorder is not etiologically related to service or 
service-connected disability.

4.  Lumbar spine disorder was not present during service or 
within one year of discharge from service, and the current 
lumbar spine disorder is not etiologically related to service 
or service-connected disability.

5.  Residuals of a shell fragment wound to the left ankle are 
manifested by mild degenerative changes and a scar that 
measures 8 centimeters (cms) by 1 millimeters (mms); the scar 
is not painful, adherent, deep, or unstable; it does not 
cause limitation of motion and there is no muscle 
involvement.

6.  The Veteran's service-connected schistosomiasis is 
asymptomatic.

7.  The Veteran's suffers no residual disability due to his 
service-connected rectal polyps.


CONCLUSIONS OF LAW

1.  Colon diverticulitis was not incurred in or aggravated by 
active service, and it is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2009).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a nervous 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Left knee disorder was not incurred or aggravated during 
active service, the incurrence or aggravation of arthritis of 
the left knee during such service may not be presumed, and 
the current left knee disorder is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2009).

4.  Lumbar spine disorder was not incurred or aggravated 
during active service, the incurrence or aggravation of 
arthritis of the lumbar spine during such service may not be 
presumed, and the current lumbar spine disorder is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310(a) (2009).

5.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the left ankle have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 
4.118, Diagnostic Codes 7801-7805 (2002-2009), Diagnostic 
Codes 5010, 5003 (2009).

6.  The criteria for a compensable rating for schistosomiasis 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.14, 4.114, Diagnostic Codes 7324 (2009).

7.  The criteria for a compensable rating for rectal polyps 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.14, 4.114, Diagnostic Codes 7344 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of VCAA letters to the Veteran dated in 
January 2004, March 2004, and February 2009.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
initial service connection claims, his claims for an 
increased rating and his claim to reopen; (2) informing him 
about the information and evidence the VA would seek to 
provide; and (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that: (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence under 
either the old or new standard); (2) identifies what specific 
evidence is required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior denial on the merits; and (3) provides general VCAA 
notice for the underlying service connection claim.  

The Board notes that the February 2009 letter further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to new and material evidence, the 
February 2009 VCAA notice letter is compliant with the recent 
Court decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
since it sufficiently explained the bases of the prior denial 
of service connection for a nervous disorder (i.e., the 
deficiencies in the evidence when the claims were previously 
considered).  

With regard to the timing of VCAA notice, in Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  18 Vet. App. at 120.  Here, certain 
VCAA notice was provided after the initial unfavorable May 
2004 AOJ decision.  However, the Federal Circuit Court and 
Veterans Claims Court have since further clarified that the 
VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate 
the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a SOC or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  In fact, as a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, VA cured the timing notice defect by issuing an 
additional VCAA notice letter in February 2009, prior to 
readjudicating the claims in the August 2009 SSOC.  
Therefore, because VA cured the timing error and because the 
claimant did not challenge the sufficiency of the notice, the 
Board has not erred in finding that VA complied with its duty 
to notify.  In essence, the timing defect in the notice has 
been rectified, such that there is no prejudicial error in 
the timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  
As such, the Board concludes prejudicial error in the timing 
or content of VCAA notice has not been demonstrated.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency).

With respect to the duty to assist, the RO has secured 
service treatment records, VA medical examinations, and VA 
treatment records.  In addition, the Veteran has also 
submitted private treatment records and several written 
personal statements.  There is no indication in the claims 
folder that the Veteran identified and authorized VA to 
obtain any additional private records.  In an August 2009 
statement from the Veteran's representative, he indicated 
that he had no further argument to submit.

Neither the Veteran nor his representative has stated that 
any additional evidence remains outstanding.  In conclusion, 
the Board is satisfied that all relevant evidence identified 
by the Veteran has been secured, and that the duty to assist 
has been met. 38 U.S.C.A. § 5103A. 

Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Moreover, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service Connection for Colon Diverticulitis

The Veteran claims that he is entitled to service connection 
for colon diverticulitis.  A review of the service treatment 
records reveals no complaints, findings or diagnosis of 
diverticulitis.  A March 1953 report indicates that a barium 
enema was negative and the separation examination is negative 
for diverticulitis.

The first post-service medical evidence indicating a 
diagnosis of diverticulitis is from 1977, which is more than 
20 years after the Veteran was discharged from active 
service.  Moreover, there is no medical opinion in favor of 
the claim.  Notably, the only medical opinion on point, that 
of the June 2009 VA examiner, states that the exact etiology 
of the Veteran's diverticulitis cannot be determined.

In essence, the evidence linking the currently diagnosed 
diverticulitis to service is limited to the Veteran's own 
statements.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced gastrointestinal symptoms since military service, 
he is not competent to render a diagnosis of diverticulitis, 
or to provide a medical nexus opinion.  The evidence fails to 
support his recollection that he has had diverticulitis ever 
since service, or that his diverticulitis began during 
service.  As noted above, service treatment records make no 
mention of diverticulitis; a barium enema done in 1953 and 
numerous other gastrointestinal studies failed to reveal a 
diagnosis diverticulitis in service.  Further, diverticulitis 
was not evident when he was examined for service separation.  
Diverticulitis was initially documented approximately two 
decades after his service separation, and no opinion linking 
this condition to military service has been presented.  
Therefore, service connection on a direct basis is not 
warranted.

With regard to the claim on a secondary basis, the Veteran 
contends that his diverticulitis is etiologically related to 
his service-connected schistosomiasis or his rectal polyps.  
There are three medical opinions against the claim.  First, 
the October 1992 and March 2004 VA examiners opined that 
there is no etiological relationship between diverticulitis 
and rectal polyps or intestinal schistosomiasis.  No 
rationale was given in either report.  However, the Veteran 
was reexamined in June 2009.  The June 2009 VA examiner 
stated that the diverticulitis is not due to or aggravated by 
the service-connected schistosomiasis or rectal polyps.  The 
examiner stated that there is no evidence of impairment of 
the sphincter, leakage, or involuntary bowel movements, and 
there is no evidence of gastrointestinal 
disturbances/residuals associated with the service-connected 
conditions.  The examiner further opined that diverticulitis 
is the inflammation of the diverticuli; the conditions of 
rectal polyp and schistosomiasis are different pathological 
conditions with different etiologies.  The most recent barium 
enema results show no residuals of the rectal polyps and 
there is no evidence of any type of sphincter impairment.  
There is also no evidence of liver problems, which is a 
complication of schistosomiasis.  In sum, the examiner opined 
that the diverticulitis is not etiologically related to or 
aggravated by the service-connected rectal polyps or 
schistosomiasis because they are separate, unrelated 
pathological conditions.  As such, the claim cannot be 
granted on a secondary basis.

	II.  New and Material Evidence to Reopen Claim for a 
Nervous Disorder

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for a nervous disability was previously 
denied in a July 1997 rating decision.  The Veteran received 
notice of this denial by letter dated in the same month.  He 
did not appeal the decision; therefore, it became final.  
38 C.F.R. § 20.1103.

The evidence of record at the time of the July 1997 denial 
included the service treatment records and a June 1997 VA 
examination.  The claim was denied on the basis that the 
service treatment records are negative for a nervous 
condition with the exception of the separation examination 
which shows a positive history of tremors when he is nervous.  
No evidence of a current diagnosis of a nervous disorder was 
of record.

The subsequently received evidence contains absolutely no 
evidence of any psychiatric disability whatsoever.  VA 
treatment records show multiple current problems, none of 
which are psychiatric.  As such, the evidence is not new and 
material and reopening of the claim is not in order.  [The 
Board notes that in his VA Form 9, the Veteran raised a claim 
of entitlement to service connection for PTSD.  This claim 
has not been appropriately developed.  It was referred to the 
RO for appropriate action.]

	III.  Service Connection for Left Knee Disorder and 
Lumbar Spine Disorder

The Veteran claims that he is entitled to service connection 
for both a left knee disorder and a lumbar spine disorder 
because they were incurred during service, or because they 
are the result of the service-connected residuals of a shell 
fragment wound of the left ankle.  

A review of the service treatment records reveals no evidence 
of any left knee problems during service.  There is also no 
evidence of any lumbar spine complaints or findings.  The 
separation examination report reveals normal left lower 
extremity and normal examination of the spine.  

The first post-service evidence of any left knee problem is 
from 1988, which is more than 30 years after the Veteran was 
discharged from service.  The assessment was left knee 
degenerative joint disease.  A record from January 1989 
indicates that the left knee pain had been ongoing for two 
years.  

The first post-service medical evidence of any lumbar spine 
problem is from May 1989.  The Veteran indicated that he had 
been having back problems since 1978, which is more than 20 
years after he separated from service.  X-ray studies 
revealed a diagnosis of degenerative joint disease.  

In sum, there is no medical evidence of any left knee or 
lumbar spine condition in service, the first post-service 
medical evidence of a left knee and/or lumbar spine condition 
is well over 20 years after the Veteran's discharge from 
service, and there is no medical evidence of an etiological 
relationship between the current left knee disorder and back 
disorder and active service.  

In this regard, the June 2009 VA spine examination report 
notes that the Veteran currently suffers from lumbar strain, 
lumbar degenerative disc disease, and lumbar spondylosis.  
However, the examiner opined that these conditions are due to 
aging.  Moreover, the report of a June 2009 VA joints 
examination notes that the Veteran is diagnosed with left 
knee patellofemoral dysfunction and left knee degenerative 
joint disease, which the examiner opined are most likely 
related to aging.  

In essence, the evidence linking a left knee disorder and/or 
a lumbar spine disorder to service is limited to the 
Veteran's own statements.  Lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence). Although the Veteran is 
competent to report that he has experienced left knee or 
lumbar spine symptoms since military service, the evidence 
fails to support his recollections.  As noted above, service 
treatment records make no mention of a left knee/lumbar spine 
injury or condition.  Further, no left knee 
abnormalities/lumbar spine abnormalities were evident when he 
was examined for service separation.  The current left knee 
and lumbar spine disorders were initially documented well 
over two decades after his service separation, and no opinion 
linking either condition to military service has been 
presented.  As such, direct service connection for both 
claims must fail.

With regard to the claims on a secondary basis, the Board 
notes that there are two opinions against the left knee claim 
and no opinion in favor of the claim.  With regard to the 
lumbar spine condition, there is only one opinion of record, 
and that opinion is against the claim.  Specifically, the 
report of an October 1992 VA examination notes that the 
Veteran's arthritis of the left knee is not related to the 
service-connected residuals of a shell fragment wound of the 
left ankle.  Moreover, the June 2009 VA examiner opined that 
the diagnoses of patellofemoral syndrome and degenerative 
joint disease of the left knee are less likely than not 
related to service-connected left ankle condition in terms of 
gait, etiology, or pathophysiology.  The June 2009 VA spine 
examination report also notes that the Veteran's lumbar 
strain, lumbar degenerative disc disease, and lumbar 
spondylosis are less likely than not related to the service-
connected shrapnel wound in the left ankle.  

Although the examiner did not specifically note that the left 
knee and lumbar spine conditions are not aggravated by the 
service-connected residuals of a shrapnel wound, the examiner 
did state that there is no relationship in terms of the 
effect of gait.  Moreover, the examiner specifically 
attributed the left knee and lumbar spine disorders to the 
aging process, without reflecting any other contributory 
cause.  Therefore, it is clear that the examiner did not 
opine that the left knee and/or lumbar spine disorders are 
worsened by the gait problems caused by the service-connected 
left ankle shell fragment wound.  As such, service connection 
for both claims on a secondary basis must be denied.

	IV.  Increased Rating for Residuals of Shell Fragment 
Wound to Left Ankle 

The Veteran's residuals of a shell fragment wound of the left 
ankle are currently rated as 10 percent under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Additionally, in an August 
2009 rating decision, a separate 10 percent rating was 
awarded for degenerative joint disease of the left ankle 
associated with the residual scar. 

Under Diagnostic Code 7804, a 10 percent evaluation is 
authorized for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7803, a 10 percent evaluation is 
authorized for superficial, unstable scars.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A note following this 
diagnostic code provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar. 

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

In addition, criteria provide that other scars may be rated 
on the basis of limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

The rating criteria also provide that scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent if they involve an area or areas 
exceeding six square inches (39 sq. cm), a 20 percent 
evaluation if the area or areas exceed 12 square inches (465 
sq. cm) a 30 percent evaluation if the area or areas exceed 
72 square inches (465 sq. cm) or a 40 percent evaluation if 
the area or areas exceed 144 square inches (929 sq. cm.).  38 
C.F.R. § 4.118, Diagnostic Code 7801. 

A note following Diagnostic Code 7801 provides that a deep 
scar is one associated with underlying soft tissue damage.  

Moreover, scars that are superficial, are not productive of 
limitation of motion, and are not on the head, face, or neck 
warrant a 10 percent evaluation if they involve an area or 
areas of 144 square inches (929 sq. cm) or more.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802.

A note following Diagnostic Code 7802 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective October 23, 2008.  
The Board notes that those amendments only apply to 
applications for benefits received on or after October 23, 
2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  While the 
Veteran can request a review under these new clarified 
criteria, the Veteran has not requested such a review.

The Board notes that the Veteran is already in receipt of the 
maximum schedular rating under Diagnostic Codes 7803 and 
7804.  Moreover, the scar does not exceed six square inches 
(39 sq. cm).  

At the March 2004 VA examination, the Veteran complained of 
pain over the site of the wound when the weather is humid, 
damp, or cold.  Physical examination revealed a one and one 
quarter inch scar.  There was no pain in the scar and no 
adherence to underlying tissue.  The texture of the skin was 
mildly irregular on a small part of the scar area.  The scar 
was not unstable and there was no elevation or depression of 
the scar.  The scar was noted to be superficial, and not 
deep.  There was no evidence of inflammation, edema, or 
keloid formation.  The color of the scar was noted to be the 
same as that of the adjacent skin.  It was noted that no 
limitation of motion was caused by the scar.  

At the June 2009 VA examination, the Veteran's scar was noted 
to be eight cms by one mm.  There was no pain or adherence.  
The scar was not irregular, atrophic, shiny, scaly, or 
unstable.  There was no elevation or depression.  It was 
superficial; it was not deep and there was no keloid 
formation.  There was no hyper- or hypo-pigmentation.  There 
was no induration or limitation of motion.

The Board again notes that the Veteran is in receipt of a 
separate 10 percent rating for arthritis of the left ankle 
under Diagnostic Code 5010.  Traumatic arthritis established 
by X-ray findings is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  Diagnostic Code 5003.  
Diagnostic Code 5003 notes that in the absence of limitation 
of motion, rate as below: 20 percent with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations; 
and 10 percent with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  On VA 
examination in June 2009, while range of motion was normal, 
X-ray study revealed mild degenerative changes of the left 
ankle.  Significantly, the Board notes that none of the 
medical evidence indicates that the residuals of shrapnel 
wound to the left ankle in any way involve the muscle.  In 
sum, the evidence does not warrant a higher rating for this 
disability.

At no time during the appeal period has the Veteran's 
service-connected residuals of a shell fragment wound to the 
left ankle been manifested by greater disability than 
contemplated by the currently assigned rating under the 
designated diagnostic code.  Accordingly, staged ratings are 
not in order and the assigned rating is appropriate for the 
entire period of the Veteran's appeal.  Hart, supra.

	V.  Increased rating for Schistosomiasis and Rectal 
Polyps

The Veteran claims that he is entitled to a higher rating for 
schistosomiasis and rectal polyps because each disability is 
more severe than is reflected by the currently assigned 
noncompensable rating.

The Board notes that there is no diagnostic code for rating 
schistosomiasis.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the function affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  Therefore, the 
Veteran's schistosomiasis is rated as noncompensable under 
38 C.F.R. § 4.114, Diagnostic Code 7324, distomiasis, 
intestinal or hepatic.  A noncompensable rating is warranted 
for mild or no symptoms.  A 10 percent rating is warranted 
for moderate symptoms.  A 30 percent rating is warranted for 
severe symptoms.  

The Veteran's rectal polyps are currently rated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7344.  
Under that code, benign neoplasms, exclusive of skin growths, 
are to be evaluated under an appropriate diagnostic code, 
depending on the predominant disability or the specific 
residuals after treatment.  

A March 2003 VA treatment record notes that the Veteran 
complained of occasional, diffuse abdominal pains due to 
diverticulosis.  An October 2003 VA treatment record notes 
that the Veteran had a history of diverticulitis two months 
ago.  Colonoscopy revealed pandiverticulosis.  He had no 
current symptoms.  

A March 2004 VA treatment record notes that the Veteran had 
bowel sounds in all quadrants.  The abdomen was non-tender, 
non-distended, soft, and depressible.  There were no masses 
and no organomegaly.  

The report of a March 2004 VA examination notes that the 
Veteran had a colonoscopy in September 2003, which revealed 
colon diverticulosis.  The Veteran denied hematochezia, 
melena, and weight loss.  He also denied changes in bowel 
habits and any other major gastrointestinal symptoms.  The 
Veteran denied nausea, vomiting, and diarrhea.  He has no 
history of fistula.  Abdominal examination revealed normal 
peristalsis.  There was tenderness to palpation at the left 
lower quadrant.  There is no history of malnutrition, anemia, 
or other evidence of debility.  He complained of left lower 
quadrant discomfort, on and off.  He currently receives no 
treatment.  Liver function tests were normal.  The diagnoses 
included schistosomiasis by history only, status post rectal 
polyps excision, by history only, and colon diverticulosis, 
not related to schistosomiasis or rectal polyps.  

The report of a June 2009 VA examination notes that the 
claims file was reviewed.  It was noted that the Veteran 
first had rectal polyps and schistosomiasis in 1953.  Each 
was noted to be stable since their onset, and no current 
treatment was noted for either.  It was noted that there was 
no history of trauma to the intestines, no history of 
intestinal neoplasm, and no history of nausea, vomiting, 
diarrhea, or fistula.  There is a history of constant 
constipation.  The Veteran complained of left lower quadrant 
pain, which is colicky, crampy, and sharp.  It usually lasts 
three to six hours and is moderate in terms of intensity.  
There is no history of ulcerative colitis or ostomy.  There 
were no signs of anemia, no abdominal mass, and no signs of 
significant weight loss or malnutrition.  There was abdominal 
tenderness.  Bowel sounds were present in all four quadrants.  
The abdomen was soft, depressible, and slightly tender to 
palpation in the right and left upper quadrants.  There was 
no rebound or guarding, and no ascites.  Barium enema 
revealed colonic diverticulosis.  An echogram of the abdomen 
revealed hepatomegaly with fatty liver infiltration and/or 
hepatocellular disease; no definite focal lesions seen.  Also 
diagnosed was cholelithiasis.  The examiner diagnosed the 
Veteran with schistosomiasis by history and rectal polyps.  
There were no effects noted on usual daily activities.  The 
examiner opined that there is no sphincter impairment.  The 
examiner also noted that there is no evidence of any 
residuals of the schistosomiasis in that liver spleen scan 
was negative, there was no alteration in liver function 
tests, and no liver lesions.  There are also no 
gastrointestinal disturbances associated with the 
schistosomiasis.  The examiner stated that there are no 
residuals of the rectal polyp as per last barium enema and 
last colonoscopy.  There were polyps found in the other 
portions of the colon.  

After review of the medical evidence of record, the Board 
finds that a compensable rating for schistosomiasis is not 
warranted.  In this regard, there are no active residuals or 
current symptoms from the schistosomiasis diagnosis.  It was 
noted to have only been diagnosed by history during the last 
two VA examinations.  Moreover, the VA treatment records show 
no complaints with regard to the schistosomiasis.  The only 
complaints recorded are related to the 
diverticulitis/diverticulosis diagnosis, which has been shown 
to be a separate pathology.  As such, there can be no finding 
of moderate symptoms warranting a higher, 10 percent rating 
for schistosomiasis.  

A higher rating for the service-connected rectal polyps is 
also not warranted.  None of the medical evidence for the 
period of the claim reflects any symptoms associated with the 
status post rectal polyps excision.  As such, there is no 
evidence of any predominant disability or specific residuals 
that can be rated.  Therefore, a higher rating is not 
warranted.

The Board has also considered whether either disability could 
be rated higher under any other diagnostic code, but has 
found none.  Because during the entire period of the appeal, 
neither disability is manifested by any current 
symptomatology, a higher rating is not warranted for either 
disability under any other diagnostic code.  

At no time during the appeal period has either the Veteran's 
service-connected schistosomiasis or his rectal polyps been 
manifested by greater disability than contemplated by the 
currently assigned ratings under the designated diagnostic 
codes.  Accordingly, staged ratings are not in order and the 
assigned rating is appropriate for the entire period of the 
Veteran's appeal.  Hart, supra.

	VI.  Other Considerations

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's service-connected 
disabilities, in and of themselves, have not been shown to 
objectively interfere markedly with employment (i.e., beyond 
that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.


ORDER

Service connection for colon diverticulitis is denied.

New and material evidence having not been received, reopening 
of the previously denied claim for entitlement to service 
connection for a nervous disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a lumbar spine disorder is denied.

A rating in excess of 10 percent disabling for residuals of a 
shell fragment wound to the left ankle is denied.



A compensable rating for schistosomiasis is denied.

A compensable rating for rectal polyps is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


